Citation Nr: 0310460	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to an increased rating for varicose veins of the 
left lower extremity, currently rated as 40 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
April 1990 and in January and February 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Huntington, West 
Virginia.  The veteran and his representative appeared before 
the undersigned acting Veterans Law Judge at hearing at the 
Central Office in January 2003.
 
At his hearing, the veteran raised the issue of entitlement 
to service connection for depression as secondary to his 
service-connected disorder.  This issue is referred to the 
RO.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant of information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5100 et seq.; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the most recent VA examination was conducted in April 
2001.  At his January 2003 hearing, the veteran testified 
that left leg varicose vein disorder has worsened since the 
April 2001 VA examination and now affected his ability to 
work.  Additionally, although the veteran submitted 
additional VA medical records, he again contended that his 
disorder has worsened over the course of the claim.  Based on 
this argument and existing caselaw, the Board has no other 
recourse, but to remand for additional VA examination.  

Under VCAA, VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination in order 
to determine the nature and extent of the veteran's 
disability.  As set forth in Disabled American Veterans v. 
Secretary of Veterans Affiars, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), and to ensure that the VA has met 
its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements under the VCAA, the case is REMANDED to 
the RO for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the varicose vein disorder of 
the left leg.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should state whether the veteran 
has current massive board-like edema of 
the leg with constant pain at rest and/or 
whether there is persistent ulceration.  
The examiner should state the degree to 
which this disorder interferes with the 
veteran's ability to work.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 

